RUFFIN, Judge,
dissenting.
Because the evidence in this case does not support the trial court’s finding that appellant abandoned his opportunity interest in J. M., I dissent.
Our Supreme Court has stated that
unwed fathers gain from their biological connection with a child an opportunity interest to develop a relationship with their children which is constitutionally protected. ... It is, then, an interest which can be abandoned by the unwed father if not timely pursued. On the other hand it is an interest which an unwed father has a right to pursue through his commitment to becoming a father in a true relational sense as well as in a biological sense. Absent abandonment of his interest, a state may not deny a biological father a reasonable opportunity to establish a relationship with his child.6
Here, appellant questioned the paternity of the child during the mother’s pregnancy based upon the timing of their relationship and *447the mother’s relationship with another man, and on the mother’s statements to others that he was not the father. Nevertheless, he told the mother to let him know “if she needed something” during her pregnancy; but she did not ask him for any assistance, financial or otherwise.
Appellant visited J. M. when she was nine days old and, after paternity was established, he saw her multiple times for weekend visitation, whenever the mother would permit him to do so.7 He provided the mother with items for the child, including diapers and toys, and he paid monthly child support from the time J. M. was six months old until his parental rights were terminated. After J. M. was taken into DFCS custody and appellant was advised that his failure to legitimate her “was going to be a problem,” he immediately filed a pro se petition for legitimation and offered his home for placement.8 He also sought and engaged in regular supervised visitation thereafter, until he left the state for ten weeks to attend a commercial driving school. When appellant returned, he contacted DFCS and the private company coordinating the supervised visits multiple times, but he contends that they were initially unable to agree upon dates for visitation and that Oasis did not return his calls thereafter.9
The majority concludes that appellant’s “[i]naction during [pregnancy and at [b]irth,” his delay in seeking legitimation, and his “lack of contact” support the juvenile court’s conclusion that he abandoned his opportunity interest in the child. I disagree. The record confirms appellant’s long-term financial support of J. M. and his repeated efforts to visit her. Certainly, appellant could have done more to protect his parental rights when the mother refused to allow him visitation before paternity was established, and when his efforts to secure visitation through DFCS and Oasis were unsuccessful. However, I cannot conclude that his actions, including his immediate efforts after DFCS took custody of the child — particularly given his pro se status — constituted an abandonment of his opportunity interest in J. M.10
*448The majority relies on several cases in which we affirmed the trial court’s finding that the father had abandoned his opportunity interest to develop a relationship with his child. But in those cases, the evidence supporting the abandonment was much more compelling. The father in. Alexander v. Guthrie11 had never seen or spoken to his approximately eight-year-old child, provided no financial support or prenatal assistance, and was incarcerated for child molestation offenses when the child was six. In In the Interest of D. S. P.,12 the parents terminated their relationship soon after conception. During the pregnancy, “appellant refused to attend crisis counseling or otherwise provide emotional support to the mother. The mother was hospitalized and appellant provided no financial support as a result [,] even though appellant was financially able to provide such support.”13 Although the father knew that the mother intended to have the child adopted, he failed to take any action, including filing a legitimation petition, until two months after the child’s birth.
In In the Interest of J. L. E.,14 although DFCS advised the father about the legitimation process shortly after taking custody of his child, the father waited approximately 11 months thereafter to file his legitimation petition. He had some contact with J. L. E. before DFCS took custody, but he only visited the child two times thereafter. Most importantly, the father was serving a jail sentence at the time he filed the petition, and his incarceration was likely to continue until the child reached the age of majority. Finally, in In the Interest of L. S. T.,15 the father initially refused to take a paternity test, was incarcerated, never visited the child and only spoke to her once after she was placed in foster care, waited two years to file a petition for legitimation — despite being advised to do so sooner — and failed to provide financial support.
Thus, these cases are readily distinguishable from the instant case, where appellant filed a legitimation petition immediately after J. M. was taken into DFCS custody, provided regular financial support, exercised visitation with the child when he was permitted to do so, and made repeated efforts to visit her when he was not.
Our obligation on appeal is to view the evidence in a light favorable to the ruling to determine “if any rational trier of fact could *449have found, by clear and convincing evidence, that the petition to legitimate should have been denied and that the parental rights should have been terminated.”16
Decided January 31, 2008.
Richard A. Jones, for appellant.
Thurbert E. Baker, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Elizabeth M. Williamson, Assistant Attorney General, Hope M. Pereira, for appellee.
This standard of review safeguards the high value society places on the integrity of the family unit and helps eliminate the risk that a factfinder might base his determination on a few isolated instances of unusual conduct or idiosyncratic behavior. Only under compelling circumstances found to exist by clear and convincing proof may a court sever the parent-child custodial relationship.17
My review of this case has been guided by the realization that “[t]here is no judicial determination which has more drastic significance than that of permanently severing a natural parent-child relationship. It must be scrutinized deliberately and exercised most cautiously.”18 Thus, I am compelled to dissent. In my opinion, the evidence does not support a finding that the appellant abandoned his opportunity interest in J. M., and thus, this ruling should be reversed and this case remanded to the juvenile court.19

 In re Baby Girl Eason, 257 Ga. 292, 296 (1) (358 SE2d 459) (1987).


 According to the mother, J. M. spent four weekends with appellant; however, appellant testified that he had J. M. for eight or nine weekends and one entire week.


 Appellant’s home was not approved because he had another baby in the home and his brother-in-law - who had been charged with molestation - lived with him. According to appellant, he made his brother-in-law move out thereafter, but for some reason DFCS failed to schedule another home visit.


 Appellant’s telephone records from November and December 2004 confirm his calls to both DFCS and Oasis. And, contrary to the majority opinion, the DFCS caseworker did not deny that appellant tried to contact her before March 2005. Instead, she testified that she first spoke to him then and referred him to Oasis.


 See Bowers v. Pearson, 271 Ga. App. 266 (609 SE2d 174) (2005) (trial court erred in concluding that the father abandoned his opportunity interest during pregnancy where the *448father tried to discuss pregnancy with the mother and her family, but they refused and never sought assistance from the father, and the father filed legitimation petition and registered with the Georgia Putative Father’s Registry before the child’s birth).


 216 Ga. App. 460, 461 (1) (454 SE2d 805) (1995).


 233 Ga. App. 346, 347-348 (2) (504 SE2d 211) (1998).


 Id.


 281 Ga. App. 805, 806-807 (637 SE2d 446) (2006).


 286 Ga. App. 638, 639 (1) (649 SE2d 841) (2007).


 See In the Interest of L. S. T., supra at 638.


 (Punctuation omitted; emphasis supplied.) Ira the Interest of D. S., 285 Ga. App. 752, 755 (647 SE2d 417) (2007).


 (Punctuation omitted.) In the Interest of A. L. E., 248 Ga. App. 213 (546 SE2d 319) (2001).


 See Doe v. Chambers, 188 Ga. App. 879, 880 (1) (374 SE2d 758) (1988) (if the father has not abandoned his opportunity interest, the trial court must then determine his parental fitness for custody).